Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not a spacing determination module configured to”, “a flow assessment module configured to”, “a communication module configured to”, and “a map generation module” in claims 16, 17, & 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which a spacing determination module configured to”, “a flow assessment module configured to”, “a communication module configured to”, and “a map generation module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in claims 16, 17, & 19. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Additionally, no structure, material, or acts are sufficiently recited to entirely perform the recited function. Claim 18 is rejected on the basis of its dependency on claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “an external environment recognition unit configured to”, “an action planning unit configured to”, “a vehicle control unit configured to”, “a notification control unit configured to”, “a positioning unit configured to”, and “a route setting unit configured to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Additionally, no structure, material, or acts are sufficiently recited to entirely perform the recited function. Therefore, claims 16, 17, & 19 are indefinite and are rejected Claim 18 is rejected on the basis of its dependency on claim 17.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Under Step 2A – Prong 1:
The following elements of claim 1 are considered to be mental process steps:
determining spacing data for a plurality of vehicles within traffic lanes that enable the plurality of vehicles to proceed to an intersection from a common direction;
determining whether traffic flow proximate to the intersection is hindered due to spacings between the plurality of vehicles;
The identified claim limitations that recite mental process steps fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The limitations of determining are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. 
Furthermore this further limitation of claim 1 is directed to a method for organizing human activity:
sending a request to at least one vehicle of the plurality of vehicles to move forward to improve the traffic flow proximate to the intersection;
The identified claim limitation that recites a step for organizing human activity falls within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The limitation of sending a request is a process that, under their broadest reasonable interpretation, is a method of managing 
Accordingly, the claim recites an abstract idea.

Under Step 2A Prong 2:
The claim additionally recites a method further comprising:
wherein the spacing data is derived from spacing-related sensor data captured by one or more vehicles of the plurality of vehicles.  
This limitation is directed towards mere data gathering, a form of insignificant extra solution activity. See MPEP 2106.05(g) The claim does not recite additional elements that integrate the judicial exception into a practical application. 

Under Step 2B:
The claim additionally recites a method further comprising:
wherein the spacing data is derived from spacing-related sensor data captured by one or more vehicles of the plurality of vehicles.  
The limitation of capturing “spacing-related sensor data…by one or more vehicles” is well understood, routine, and conventional as disclosed by Mishra; Lalan Jee et al.(US PGPub 20160260328): “Conventional techniques for autonomous navigation often use complex approaches, such as using LiDAR, radar, and/or other sensors to detect nearby objects.” See MPEP 2106.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, claim 1 is not patent eligible.

Claims 1-15 are rejected on the basis that they recite further limitations that are directed to the abstract process of claim 1, implementing additional mental process steps or limitations for generic data transmission and manipulation constituting abstract ideas with insignificant extra solution activity. They further do not recite additional elements that are sufficient to amount to significantly more than the judicial exceptions. They do not further incorporate abstract ideas into a practical application. Therefore, the claims are not patent eligible. 

Claims 16-20 are directed to an apparatus and a computer program product encompassed in scope by the previously rejected claims 1-15 and are rejected using the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 & 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over McEnroe; Martin et al. (US Pat 10424196) in view of Kourous-Harrigan; Helen Elizabeth et al. (US PGPub 20200365029).
Regarding claim 1, McEnroe teaches:
A method for improving traffic flow at an intersection, the method comprising: determining spacing data for a plurality of vehicles within traffic lanes that enable the plurality of vehicles to proceed to an intersection from a common direction; (Paragraph 5: "receiving sensor data from a plurality of sources in a vicinity of the vehicle intersection. The plurality of sources may include a roadway sensor and a camera. The operations may include, based on the sensor data, determining a traffic solution to enable the first responder vehicle to traverse the vehicle intersection, the traffic solution identifying a first traffic lane." Further Paragraph 19: "Step 204 may include receiving sensor data from one or more sensors 106, including from camera 108. Edge computing node 108 may process or analyze the sensor data to obtain an understanding of the specific traffic environment. This processing may result in a mapping of intersection 122,")
determining whether traffic flow proximate to the intersection is hindered due to spacings between the plurality of vehicles; (Paragraph 19: "More specifically, the mapping could indicate that the vehicle directly in front of first responder vehicle 114, that is, unmanned vehicle 118, is currently blocking both lanes")
sending a request to at least one vehicle of the plurality of vehicles to move forward to improve the traffic flow proximate to the intersection; (Paragraph 27: "method 200 may include instructing autonomous vehicle 116 to move in such a way that unblocks the route of first responder vehicle 114. For example, in some embodiments, edge computing node 104 may control or instruct autonomous vehicle 116 in lane 124b to traverse intersection 122, despite traffic light 112b being red. This may allow manned vehicle 118 to move forward in lane 124b, which could in turn allow enough space for vehicle 118 attempting to enter lane 124c to unblock lane 124b.")
and wherein the spacing data is derived from spacing-related sensor data… (Paragraph 19)
McEnroe does not explicitly teach:
…captured by one or more vehicles of the plurality of vehicles.  
However, in the same field of endeavor, Kourous teaches:
…captured by one or more vehicles of the plurality of vehicles. (Abstract: "A vehicle includes a memory configured to store a dynamic occupancy grid of observed objects within a space surrounding the vehicle, the dynamic occupancy grid being generated based on information identified by sensors of the vehicle and based on information wirelessly received to the vehicle from connected actors, the connected actors including one or more connected vehicles or roadway infrastructure elements" Further Paragraph 20: "Connected vehicles can increase the reliability and utility of cooperative maneuvers by sharing data about their immediate surroundings. A connected vehicle protocol and associated state representation is proposed which allows connected vehicles to contribute to a local situational awareness confidence map by sharing sensor data. In an example, a connected vehicle with adaptive cruise control (ACC) sensors or blind spot warning sensors may contribute to an evolving picture of the state of occupancy of the lanes within the sensor coverage space")

McEnroe and Kourous are analogous art as they both generally relate to autonomous vehicle navigation using Vehicle-to-Vehicle (V2V) communication.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the intersection traffic solution teachings of McEnroe with the V2V fused perspectives map teachings of Kourous to create a system able to perform cooperative maneuvers through increased situational awareness. (Kourous: Paragraphs 17 & 18)

	Regarding claim 2, the combination of McEnroe and Kourous teaches the method of claim 1, Kourous further teaches:
wherein the spacing data is extracted from a vehicle placement map based on the spacing-related sensor data. (Paragraph 31: "The dynamic occupancy grid 116 may indicate, from the perspective of the vehicle 102, which roadway areas are occupied and which roadway areas are available for the vehicle 102 to enter")

Regarding claim 3
wherein the vehicle placement map is generated by overlaying a plurality of partial maps. (Paragraph 21: "A shared representation of dynamic objects can be developed, added to, and subtracted from, by the connected observing agents. Notably, this approach may assume a synchronous communications solution, as a shared representation of external events and dynamic actors may benefit from a concept of common time.")

Regarding claim 4, the combination of McEnroe and Kourous teaches the method of claim 3, Kourous further teaches:
wherein each partial map of the plurality of partial maps corresponds to a vehicle equipped with one or more sensors that provide spacing related sensor data. (Paragraph 20: "Connected vehicles can increase the reliability and utility of cooperative maneuvers by sharing data about their immediate surroundings. A connected vehicle protocol and associated state representation is proposed which allows connected vehicles to contribute to a local situational awareness confidence map by sharing sensor data.")

Regarding claim 5, the combination of McEnroe and Kourous teaches the method of claim 1, Kourous further teaches:
wherein determining the spacing data comprises receiving spacing-related data from another vehicle.  (Abstract and Paragraph 20)

Regarding claim 6, the combination of McEnroe and Kourous teaches the method of claim 5, Kourous further teaches:
wherein the spacing-related data corresponds to vehicle- captured sensor data. (Abstract and Paragraph 20)
claim 7, the combination of McEnroe and Kourous teaches the method of claim 5, Kourous further teaches:
wherein the spacing-related data comprises vehicle- captured sensor data. (Abstract and Paragraph 20)

Regarding claim 8, the combination of McEnroe and Kourous teaches the method of claim 5, Kourous further teaches:
wherein the spacing-related data comprises a partial map generated from vehicle-captured sensor data. (Abstract and Paragraph 20)

Regarding claim 10, the combination of McEnroe and Kourous teaches the method of claim 1, Kourous further teaches:
wherein determining the spacing data comprises combining a plurality of vehicle-specific datasets.   (Abstract and Paragraph 20)

Regarding claim 11, the combination of McEnroe and Kourous teaches the method of claim 10, Kourous further teaches:
wherein each vehicle-specific dataset corresponds to a vehicle equipped with spacing-related sensors (Abstract and Paragraph 20)

Regarding claim 12, the combination of McEnroe and Kourous teaches the method of claim 10, Kourous further teaches:
wherein a vehicle-specific dataset of the plurality of vehicle-specific datasets is received from an originating vehicle. (Abstract and Paragraph 20)
claim 13, the combination of McEnroe and Kourous teaches the method of claim 10, Kourous further teaches:
wherein each vehicle-specific dataset comprises a partial map. (Abstract and Paragraph 20)

Regarding claim 14, the combination of McEnroe and Kourous teaches the method of claim 1, McEnroe further teaches:
wherein traffic flow into a turn lane for the intersection is hindered due to vehicle spacings for the plurality of vehicles. (McEnroe Paragraph 27: “may allow manned vehicle 118 to move forward in lane 124b, which could in turn allow enough space for vehicle 118 attempting to enter lane 124c to unblock lane 124b.” 124c being a turn lane)

Regarding claim 15, the combination of McEnroe and Kourous teaches the method of claim 1, McEnroe further teaches:
wherein non-turning traffic flow through the intersection is hindered due to vehicle spacings for the plurality of vehicles. (McEnroe Paragraph 27: “may allow manned vehicle 118 to move forward in lane 124b, which could in turn allow enough space for vehicle 118 attempting to enter lane 124c to unblock lane 124b.” These actions allow for the straight-forward travel of first responder 114 in its current non-turning lane)

Regarding claims 16-20, they are rejected on the basis that they are directed to an apparatus with generic modules and a computer program product that perform a method encompassed in scope by claims 1, 3, 2, 5, & 1, respectively.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McEnroe in view of Kourous and further in view of Dibb; Gregory D. et al. (US PGPub 20170345228).
Regarding claim 9, McEnroe in combination with Kourous teaches the method of claim 5, the combination does not explicitly teach:
wherein the spacing-related data is received in response to a request for spacing-related data.  
However, in the same field of endeavor, Dibb teaches:
wherein the spacing-related data is received in response to a request for spacing-related data.  (Abstract: "Vehicle data exchange may include receiving, from the publisher device, vehicle sensor data generated by a sensor of a vehicle associated with the publishing entity within the defined geospatial region, generating a vehicle data exchange response based on the vehicle sensor data, and transmitting the vehicle data exchange response to the subscriber device." Further Paragraph 109: "the vehicle data exchange device 4100 may receive the vehicle data exchange request discovery message and may generate a vehicle data exchange request discovery response")
McEnroe, Kourous, and Dibb are analogous art as they all generally relate to the implementation of Vehicle-to-Vehicle (V2V) communication
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the intersection traffic solution teachings of McEnroe and Kourous with the data request teachings of Dibb to improve the V2V communication to include requesting of the sensor data to increase privacy (Dibb: Paragraph 21) and structure to reduce noise. See MPEP 2141 III D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W.V./Examiner, Art Unit 3662           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662